Citation Nr: 1431264	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for numbness of the right foot.

2.  Entitlement to an evaluation in excess of 40 percent for residuals of medial left hamstring trauma with myositis (left hamstring disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran and his friend, Mr. K. A.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the matter for additional development in December 2010, and the case has now been returned to the Board for further appellate review.

When the case was last before the Board in December 2010, the issues on appeal included entitlement to service connection for left knee and lumbar spine disorders, and a claim for new and material evidence for numbness of the feet.  At that time, the Board remanded the claims to the Agency of the Original Jurisdiction (AOJ) for additional development.  In a May 2012 rating decision, the RO granted the claims for service connection for left knee and lumbar spine disabilities, and reopened and granted the claim for service connection for numbness of the left foot (characterized as sciatica/neuropathy of the left lower extremity).  As this represents a total grant of benefits sought on appeal with respect to these claims, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record.  Therefore, this issue is included on appeal, as noted on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The August 2004 rating decision denying the application to reopen the claim of entitlement to service connection for numbness of the feet was not appealed and is, therefore, final.

2.  New and material evidence having not been submitted, the claim of entitlement to service connection for numbness of the right foot is not reopened.

3.  Throughout the pendency of the claim, the Veteran's left hamstring disability has been manifested by severe symptoms, but has not resulted in an unusual or exceptional disability picture. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for numbness of the right foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  The criteria for a disability rating in excess of 40 percent for a left hamstring disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5313 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; 3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

Where a previously denied claim is being reopened, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record reflects that the Veteran was provided all required notice with respect to his claims in a letter sent by the RO in October 2007.

The record also reflects that service records and post-military medical records have been obtained.  The Veteran submitted multiple written statements discussing his contentions and provided testimony during hearings held before a Decision Review Officer and the undersigned Veterans Law Judge.  VA examinations were provided in November 2007 and June 2008.  As directed by the December 2010 Remand, the AOJ scheduled the Veteran for additional examinations, which were completed in May 2011.  The Board finds that the VA examination reports are adequate for adjudication purposes and there is no indication of any worsening of his service-connected disability since the most recent evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The AOJ also requested the records associated with the Veteran's claim for benefits from the Social Security Administration (SSA).  In January 2011, the SSA notified the AOJ that these records did not exist.  Thus, the AOJ has substantially complied with the December 2010 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the appellant is not prejudiced by a decision at this time.

New and Material Evidence Claim

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the RO reopened the claim for service connection for numbness of the right foot in a May 2012 supplemental statement of the case, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The record reflects that the RO initially denied the Veteran's claim for service connection for numbness of the feet in an unappealed February 2002 rating decision because the record did not show evidence of numbness of the feet related to the his military service or to Veteran's service-connected left hamstring disability.

Thereafter, the Veteran filed an application to reopen the previously denied claim, in which he again claimed to have numbness of the feet that began during his military service.  The RO denied the claim in an August 2004 rating decision.  In so doing, the RO determined that although the post-service medical records showed treatment for foot conditions, the evidence did not show that the Veteran's post-service diagnoses were related to service.  The Veteran did not appeal this decision or submit new and material evidence within one year; therefore the August 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

At the time of the August 2004 rating decision, the evidence of record included the Veteran's service treatment records, which are negative for evidence of a neurological condition of the right foot.  The record also included a December 1978 VA diagnosis of peripheral neuropathy of the lower extremities, possibly secondary to alcohol; a December 2000 VA record showing a diagnosis of rule out diabetic peripheral neuropathy; and VA records dated in April 2004 showing treatment for symptoms that included numbness and pain of the right foot.  

In September 2007, the Veteran filed the application to reopen the claim for service connection for right foot numbness presently on appeal.

Evidence associated with the claims file since the last final August 2004 rating decision includes VA and private treatment records showing the treatment and assessment of the Veteran's right foot symptomatology.  VA treatment records show that he was treated for a diabetic ulcer on his right toe beginning in October 2006.  A December 2008 letter from the Veteran's treating VA physician shows a diagnosis of neuropathy affecting the feet.  A January 2011 private treatment record includes a diagnosis of diabetic neuropathy of both lower extremities.  

Now the claims file also includes a June 2008 VA peripheral nerves examination report showing a diagnosis of diabetic neuropathy in both lower extremities.  

During the November 2010 Board hearing, the Veteran clarified the nature and onset of his right foot symptomatology.  He reported that he experienced numbness in his left lower extremity ever since an in-service surgery on his left hamstring, prior to the onset of his diabetes.  The Veteran testified that he now has numbness in his right foot due to diabetes.  

Additionally, the record now includes a May 2011 VA peripheral nerve examination report.  Based on a review of the claims file and the clinical findings, the examiner opined that the Veteran has polyneuropathy due to nonservice-connected conditions, to include diabetes.  The examiner also noted that the Veteran's low back disability did not contribute to the Veteran's peripheral nerve symptoms.

Having reviewed the evidence of record, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for numbness of the right foot.  At the time of the last final denial in August 2004, there was no medical evidence linking the Veteran's right foot numbness to his active service or his service-connected left hamstring disability.  Evidence submitted since that time includes VA and private medical records showing treatment for right foot symptomatology, to include peripheral neuropathy of the feet.  Although the medical records are new,  they are not material because they do not tend to establish a previously unestablished fact, namely that the claimed right foot numbness is causally related to the Veteran's active service or was caused or aggravated by a service-connected disability.  

Similarly, the June 2008 and May 2011 VA examinations reports and opinion, while new, are not material because they do not establish a nexus between the Veteran's claimed disorder and his military service or service-connected disability.  Indeed, the June 2008 and May 2011 VA examiners diagnoses and opinion relate the Veteran's current peripheral neuropathy to nonservice-connected conditions.  A negative etiological opinion does not raise a reasonable possibility of substantiating the Veteran's claim.  The record contains no additional medical evidence suggesting any link between the Veteran's current right foot numbness and his military service or a service-connected disability.  Thus, the medical evidence submitted since the August 2004 rating decision does not raise a reasonable possibility of substantiating the claim. 

Additionally, the Veteran's lay statements do not constitute new and material evidence sufficient to reopen his claim.  His statements regarding an in-service onset and/or relationship between his right foot condition and his service-connected left hamstring disability are essentially cumulative of the statements that were of record at the time that the claim was last denied in the August 2004 rating decision.  His December 2010 testimony relating his right foot condition to his nonservice-connected diabetes does constitute new evidence; however, his testimony in this regard is not material because it does not raise a reasonably possibly of substantiating the claim.  Contrary to his prior assertions, the Veteran's own testimony now relates the claimed condition to a nonservice-connected disorder.  Therefore, his statements are not material and do not warrant reopening the claim.  

In sum, there is still no competent evidence that the claimed right foot numbness disorder is related to the Veteran's active service, or that the disorder was caused or aggravated by a service-connected disability.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.

Left Hamstring Disability

In June 1978, the Veteran was awarded service connection for residuals of trauma to his left hamstring, with an initial 10 percent rating assigned for the disability.  The RO assigned a 30 percent rating for the disorder effective from February 1980.  In September 2007, the Veteran filed the claim for a higher rating currently on appeal.  As noted above, the RO assigned a 40 percent rating for the left hamstring disability effective from September 17, 2007.  The Veteran continues to seek a higher evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007), 21 Vet. App. at 509-10.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating.

Under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313, for Muscle Group XIII function (flexion of the hip and flexion of the knee; outward and inward rotation of flexed knee; active with rectus femoris and santorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint) a 10 percent rating is assigned for muscle injury that is moderate.  A 30 percent rating is warranted for a muscle injury that is moderately severe.  A maximum 40 percent rating is assigned for a muscle injury that is severe.  

Severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability:  (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

In response to his claim for an increased rating, the Veteran was afforded a VA examination in November 2007 to assess the severity of his left hamstring disability.  The Veteran reported experiencing continued symptoms ever since he injured his left leg during service.  The examiner noted that the Veteran was treated for a ruptured left hamstring, which included surgery to treat bone formations or growths with calcium deposits in the injured muscle.  At the time of the examination, the Veteran reported symptoms of pain in his left leg and knee, numbness of the entire left lower extremity, and weakness and fatigue of the left flank and left knee.  The physical examination revealed muscle loss on the left thigh.  The circumference of the left thigh was 43.5 cm., which was less than the circumference of the right thigh.  Motor strength of the left quadriceps was 4/5.  The impression of the x-ray examination included enchondromata and an old fibular fracture for the left lower extremity.  Based on the clinical findings, the examiner provided a diagnosis of residuals of trauma to the medial hamstring muscles with myositis.

A June 2008 VA examination report shows that the physical examination revealed no obvious atrophy of the left quadriceps.  The circumference of the left thigh was 48.5 cm., which was less than the circumference of the right thigh.  

Additional VA treatment records document the Veteran's reported left leg symptoms.  A December 2008 record includes an assessment of increasing pain, stiffness, and numbness in the left thigh status post surgical repair of service-connected injury.  A February 2009 magnetic resonance imaging (MRI) of the left thigh revealed three small bone infracts.  That same month, he was noted to have significant atrophy of his left thigh as compared to the right.  He reiterated his report of left thigh pain, weakness, and numbness in March 2009.  Additional records show that he underwent physical therapy in September and October of 2011 to treat symptoms that included muscle pain in the left leg.

In May 2011, the Veteran underwent an additional VA examination to assess his left hamstring disability.  The examiner reviewed the claims file and noted the Veteran's medical history significant for a torn left hamstring and surgical excision of myositis ossificans.  The Veteran reported having pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement with regards to the left thigh.  He stated that he experienced pain with prolonged sitting and standing, that his left leg went to sleep with prolonged sitting, and that he had difficulty walking more than a hundred yards or standing for more than a few minutes.  The examination revealed injury to Group XIII muscles of the left thigh, manifested by tissue loss and a muscle strength of 4.  No injuries were noted with respect to any other muscle group for the left lower extremity.  The examiner noted that the Veteran's left foot was externally rotated 30 degrees as compared to the right, and that this appeared to occur mostly at the hip.  Based on the clinical findings, the examiner determined that the Veteran's left hamstring disorder had severe effects on his daily activities involving chores, shopping, exercise, recreation, and traveling.    

Given the foregoing, a disability rating in excess of 40 percent is not warranted for the Veteran's left hamstring disability.  The record reflects that he experiences severe residuals of trauma to the left hamstring manifested by pain, weakness, loss of muscle strength, and loss of muscle tissue.  However, the Veteran is already receiving the maximum rating allowable under Diagnostic Codes 5313 for a severe muscle disability.  Thus, a rating higher than 40 percent may not be assigned under this diagnostic code.

The Board has considered the applicability of other diagnostic codes for rating the disability, but finds that no other diagnostic code provides a basis for higher rating.  In particular, the Board notes that the record does not reflect loss of use of the left lower extremity at any level or disability akin to amputation of left lower extremity.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.
 
The Board has also considered whether the Veteran is entitled to separate ratings for any other manifestations associated with this disability.  As to the medical evidence showing sciatica and neuropathy of the left lower extremity and a scar on the left thigh, the Veteran is already in receipt of separate compensable ratings for these conditions.  Similarly, he is noted to have arthritis of the left knee and a lumbar spine disorder attributable to his left hamstring disability, for which separate ratings have already been assigned.  As there is no indication that he experiences any additional symptomatology due to his left hamstring disability that is not already contemplated by the currently assigned ratings, there is no basis to assign any additional ratings.  See 38 C.F.R. § 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations attributable to the same injury, however, he should be compensated under different diagnostic codes). 

Injuries to Muscle Group XIII can potentially affect the hip as the muscles in that group act on the hip joint.  In this case, the evidence does not suggest that service-connected disability results in any left hip impairment.  The evidence shows that the Veteran has primarily complained of pain in the left thigh and lower.  Additionally, the medical evidence does not show, nor has the Veteran reported, any problems with either hip joint attributable to his left hamstring disability.   Thus, a separate rating for impairment of the left hip is not warranted.  

In reaching this determination, the Board has considered the Veteran's lay statements as to the nature and severity of his left hamstring disability and the impact of this disability on his ability to perform physical activities.  While the Veteran is competent to report his symptoms, the Board does not find his statements to be as probative as the objective medical evidence prepared by skilled professionals.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the doctrine of reasonable doubt in reaching this determination; however, as the preponderance of the evidence is against the assignment of a rating higher than what is currently assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the evidence fails to show that there are any significant symptoms or functional impairment associated with the disability.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for numbness of the right foot is denied.

A disability rating in excess of 40 percent for left hamstring disability is denied.


REMAND

In May 2008, the Veteran notified personnel at the RO that he is unable to work due to his service-connected left hamstring disability.  In June 2012, the Veteran filed a formal claim for a TDIU and again claimed that his left hamstring disability prevents him from maintaining employment.  As noted above, the issue of whether entitlement to a TDIU is warranted as a result of his service-connected disabilities is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447.   As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The AOJ must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.

2.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for a TDIU, to include any VA or non-VA evidence.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must then adjudicate the issue of whether a TDIU is warranted, with consideration of 38 C.F.R. § 4.16(b).  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


